DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by William W. Kidd per email communication on 12/13/2021 following a telephone interview on 12/13/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 08/06/2021.).
Claim Amendments:
1. A system comprising one or more network elements, having a plurality of packet gates to handle packet flow, and configured to process at least a first packet flow and a second packet flow, the system comprising: 
a first packet gate selectively switchable between an open state for packet transmission and a closed state for non-transmission; 
a first packet queue, wherein the first packet gate and the first packet queue are configured to handle first packet flow packets; 
a second packet queue configured to handle second packet flow packets;
a mask having a plurality of binary values, in which a value of each binary value of the plurality of binary values to identify switching operation of a respective packet gate of the 
at least one processor configured to control switching of the first packet gate between the open state and the closed state based on a respective binary value of the mask for the first packet gate, wherein when the respective binary value of the mask for the first packet gate has [[a]] the first value, the at least one processor controls switching of the first packet gate in a time-based manner and wherein when the respective binary value of the mask for the first packet gate has [[a]] the second value, an occurrence of a first event associated with the second packet queue  triggers the first packet gate to switch to the open state for a predetermined duration for transmission of the first packet flow packets in a relative transmission order among the first packet flow packets and the second packet flow packets.
24. A network controller configured to control processing of at least a first packet flow and a second packet flow by a system having a plurality of packet gates to handle packet flow, wherein the network controller uses a mask to identify a manner of switching of the plurality of packet gates between time-based switching and switching responsive to an occurrence of an event, in which the system having a first packet gate, selectively switchable between an open state for packet transmission and a closed state for non-transmission, is associated with a first packet queue to handle first packet flow packets, and the system having a second packet queue configured to handle second packet flow packets, the network controller comprising: 
at least one processor configured to determine transmission order information defining a relative transmission order among the first packet flow packets and the second packet flow packets and to determine the manner of switching of the first packet gate by determining a respective binary value for the first packet gate from the mask having a plurality of binary 
an interface configured to send the transmission order information to the system, wherein the transmission order information is configured responsive to, when the respective binary value of the mask for the first packet gate has [[a]] the first value, the at least one processor controls switching of the first packet gate in a time- based manner and when the respective binary value of the mask for the first packet gate has [[a]] the second value, an occurrence of a first event associated with the second packet queue triggers the first packet gate to switch to the open state for a predetermined duration for transmission of the first packet flow packets and the second packet flow packets in the relative transmission order.  
33. A method of operating a system comprising one or more network elements and configured to process at least a first packet flow and a second packet flow, in which the system has a plurality of packet gates to handle packet flow,  the method comprising: 
determining a respective binary value for a first packet gate from a mask having a plurality of binary values, in which a value of each binary value of the plurality of binary values
the first value, the first packet gate switches in a time-based manner; and 
in response to a the respective binary value of the mask for the first packet gate having [[a]] the second value, controlling switching of the first packet gate between the open state and the closed state based on an occurrence of a first event associated with the second packet queue, in order to trigger the first packet gate to switch to the open state for a predetermined duration for transmission of the first packet flow packets in a relative transmission order among the first packet flow packets and the second packet flow packets.  
34. A method of operating a network controller configured to control processing of at least a first packet flow and a second packet flow by a system having a plurality of packet gates to handle packet flow, wherein the network controller uses a to identify a manner of switching of the plurality of packet gates between time-based switching and switching responsive to an occurrence of an event, in which the system having a first packet gate, selectively switchable between an open state for packet transmission and a closed state for non-transmission, is associated with a first packet queue to handle first packet flow packets, and the system having a second packet queue configured to handle second packet flow packets, the method comprising: 
determining transmission order information defining a relative transmission order among the first packet flow packets and the second packet flow packets and to determine the manner of switching of the first packet gate by determining a respective binary value for the first packet gate from [[the]] a mask having a plurality of binary values, in which a value of each binary value of the plurality of binary values identifies switching operation of a respective packet gate of the plurality of the packet gates, wherein a first value indicates time-based switching and a second value indicates switching responsive to an occurrence of an event; and sending the the first value, controlling switching of the first packet gate in a time-based manner and when the respective binary value of the mask for the first packet gate has [[a]] the second value, an occurrence of a first event associated with the second packet queue, triggers the first packet gate to switch to the open state for a predetermined duration for transmission of the first packet flow packets and the second packet flow packets in the relative transmission order.  
Reasons for Allowance
Claims 1-7, 11-12, 14, 24-29 and 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A system comprising one or more network elements, having a plurality of packet gates to handle packet flow, and configured to process at least a first packet flow and a second packet flow, the system comprising: 
a first packet gate selectively switchable between an open state for packet transmission and a closed state for non-transmission; 
a first packet queue, wherein the first packet gate and the first packet queue are configured to handle first packet flow packets; 
a second packet queue configured to handle second packet flow packets;
a mask having a plurality of binary values, in which a value of each binary value of the plurality of binary values to identify switching operation of a respective packet gate of the plurality of the packet gates, wherein a first value indicates time-based switching and a second value indicates switching responsive to an occurrence of an event; and 
at least one processor configured to control switching of the first packet gate between the open state and the closed state based on a respective binary value of the mask for the first packet gate, 
wherein when the respective binary value of the mask for the first packet gate has a first value, the at least one processor controls switching of the first packet gate in a time-based manner and wherein when the respective binary value of the mask for the first packet gate has a second value, an occurrence of a first event associated with the second packet queue  triggers the first packet gate to switch to the open state for a predetermined duration for transmission of the first packet flow packets in a relative transmission order among the first packet flow packets and the second packet flow packets.
Note that the closest prior art Finn (Scheduled Queues, UBS, CQF, and Input Gates, IEEE Draft, vol. 802.1, no. v04, January 15 2015, henceforth “Finn”) discloses two input gates feed two Cyclical Queuing and Forwarding (CQF) queues. One flow is sent to both gates. Gates alternate, one is off when the other is on. When gate is in close state, it blocks packet transmission and when it is in open state, it allows packet transmission. The policer resets when gate blocks. It allows n bits of data (wire-time frames) when gate opens. In particular, Finn fails to disclose or render obvious “a mask having a plurality of binary values, in which a value of each binary value of the plurality of binary values to identify switching operation of a respective packet gate of the plurality of the packet gates, wherein a first value indicates time-based switching and a second value indicates switching responsive to an occurrence of an event” and “wherein when the respective binary value of the mask for the first packet gate has a first value, 
Note that the second closest prior art Mangin (US 20190007344, henceforth “Mangin”) discloses a method comprises the steps of: a) providing a plurality of memory buffers, associated to respective indexes of priority, each buffer comprising one queue of frames having a same index of priority, b) sorting the received frames in a chosen buffer according to their index of priority, c) in each buffer, sorting the frames according to their respective timestamps, for ordering the queue of frames in each buffer from the earliest received frame on top of the queue to the latest received frame at the bottom of the queue, and d) feeding the transmitting ports with each frame or block of frame to transmit, in an order determined according to the index of priority of the frame, as well as an order of the frame or of the block of frame in the queue associated to the index of priority of the frame. In particular, Mangin fails to disclose or render obvious the above limitations Finn fails to disclose.
Regarding claims 24, 33 and 34, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-7, 11-12, 14, and 25-29, these claims depend from claims 1, and 24, thus are allowed for the same reason stated above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the

is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/GARY MUI/Primary Examiner, Art Unit 2464